Citation Nr: 1539630	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 10 percent for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from September 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned in May 2015.  A transcript of the proceeding has been reviewed prior to the issuance of this decision.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected left ankle disability.  After a complete review of the electronic claims file, the Board concludes that a remand is necessary prior to adjudication of this claim.

During his May 2015 Board hearing, the Veteran stated that his left ankle symptoms had worsened since his last VA examination in April 2010.  He discussed worsening pain and swelling, as well as giving way, and having to change his job due to the disability.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400   (1997).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford him a VA examination to determine the current severity of his left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from July 2012 to the present.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected left ankle disability, as well as any associated disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The VBMS and Virtual VA records must be provided to the examiner for review in conjunction with the examination, and the examiner should note that such have been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).




